—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated May 8, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established a prima facie case that the plaintiff did not sustain a serious injury through the affirmed medical reports of a neurologist and an orthopedist who examined him and concluded that he sustained nothing more than sprains and strains (see, Gaddy v Eyler, 79 NY2d 955, 956-957).
The medical evidence submitted by the plaintiff in opposition to the motion failed to set forth verified objective medical findings that were based on a recent examination of the plaintiff *527(see, Grossman v Wright, 268 AD2d 79). Accordingly, the plaintiff failed to raise a triable issue of fact (see, CPLÉ 3212 [b]). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.